

Exhibit 10.2
 
LINCOLN BANK DEFERRED
DIRECTOR SUPPLEMENTAL RETIREMENT PLAN
(AS AMENDED AND RESTATED EFFECTIVE JANUARY 1, 2005)
 
Pursuant to rights reserved under Section 4.02 of the Lincoln Bank Deferred
Director Supplemental Retirement Plan (the “Plan”), Lincoln Bank hereby amends
and completely restates the Plan, effective retroactively as of January 1, 2005,
to provide, in its entirety, as follows:
 
ARTICLE I
DEFINITIONS
 
Section 1.01.  Administrator.  The term “Administrator” means the Bank, which
shall have the authority to manage and control the operation of this Plan.
 
Section 1.02.  Bank.  The term “Bank” means the Lincoln Bank.
 
Section 1.03.  Beneficiary.  The term “Beneficiary” means for a Director the
individual or individuals designated by that Director to receive benefits in the
event of his death.
 
Section 1.04.  Change in Control.  The term “Change in Control” means:
 
 
(i)
a change in the ownership of the Bank or Lincoln Bancorp (the “Holding
Company”), which shall occur on the date that any one person, or more than one
person acting as a group, acquires ownership of stock of the Bank or the Holding
Company that, together with stock held by such person or group, constitutes more
than fifty percent (50%) of the total fair market value or total voting power of
the stock of the Bank or the Holding Company. Such acquisition may occur as a
result of a merger of the Holding Company or the Bank into another entity which
pays consideration for the shares of capital stock of the Holding Company or the
Bank in the merger.  However, if any one person, or more than one person acting
as a group, is considered to own more than fifty percent (50%) of the total fair
market value or total voting power of the stock of the Bank or the Holding
Company, the acquisition of additional stock by

 


1

--------------------------------------------------------------------------------




the same person or persons is not considered to cause a change in the ownership
of the Bank or the Holding Company (or to cause a change in the effective
control of the Bank or the Holding Company (within the meaning of subsection
(ii)).  An increase in the percentage of stock owned by any one person, or
persons acting as a group, as a result of a transaction in which the Bank or the
Holding Company acquires its stock in exchange for property will be treated as
an acquisition of stock for purposes of this subsection.  This subsection
applies only when there is a transfer of stock of the Bank or the Holding
Company (or issuance of stock of the Bank or the Holding Company) and stock in
the Bank or the Holding Company remains outstanding after the transaction.
 
 
(ii)
a change in the effective control of the Bank or the Holding Company, which
shall occur only on either of the following dates:

 
 
(a)
the date any one person, or more than one person acting as a group acquires (or
has acquired during the 12-month period ending on the date of the most recent
acquisition by such person or persons) ownership of stock of the Bank or the
Holding Company possessing thirty percent (30%) or more of the total voting
power of the stock of the Bank or the Holding Company.

 
 
(b)
the date a majority of members of the Holding Company’s board of directors is
replaced during any 12-month period by directors whose appointment or election
is not endorsed by a majority of the members of the Holding Company’s board of
directors before the date of the appointment or election; provided, however,
that this provision shall not apply if another corporation is a majority
shareholder of the Holding Company.

 
If any one person, or more than one person acting as a group, is considered to
effectively control the Bank or the Holding Company, the acquisition of
additional control of the Bank or the Holding Company by the same person or
persons is not considered to cause a change in the effective control of the Bank
or the Holding Company (or to cause a change in the ownership of the Bank or the
Holding Company within the meaning of subsection (i) of this section).
 
 
(iii)
a change in the ownership of a substantial portion of the Bank’s assets, which
shall occur on the date that any one person, or more than one person acting as a
group, acquires (or has acquired during the 12-month period ending on the date
of the most recent acquisition by such person or persons) assets from the Bank
that have a total gross fair market value equal to or more than forty percent
(40%) of the total gross fair market value of all of the assets of the Bank
immediately before such acquisition or acquisitions.  For this purpose, gross
fair market value means the value of the assets of the Bank, or the value of the
assets being disposed of,

 


2

--------------------------------------------------------------------------------




determined without regard to any liabilities associated with such assets. No
change in control event occurs under this subsection (iii) when there is a
transfer to an entity that is controlled by the shareholders of the Bank
immediately after the transfer.  A transfer of assets by the Bank is not treated
as a change in the ownership of such assets if the assets are transferred to -
 
 
(a)
a shareholder of the Bank (immediately before the asset transfer) in exchange
for or with respect to its stock;

 
 
(b)
an entity, 50 percent or more of the total value or voting power of which is
owned, directly or indirectly, by the Bank.

 
 
(c)
a person, or more than one person acting as a group, that owns, directly or
indirectly, 50 percent or more of the total value or voting power of all the
outstanding stock of the Bank; or

 
 
(d)
an entity, at least 50 percent of the total value or voting power of which is
owned, directly or indirectly, by a person described in paragraph (c).

 
For purposes of this subsection (iii) and except as otherwise provided in
paragraph (a) above, a person’s status is determined immediately after the
transfer of the assets.
 
 
(iv)
For purposes of this section, persons will not be considered to be acting as a
group solely because they purchase or own stock of the same corporation at the
same time, or as a result of the same public offering.  Persons will be
considered to be acting as a group if they are owners of a corporation that
enters into a merger, consolidation, purchase or acquisition of stock, or
similar business transaction with the Bank or the Holding Company; provided,
however, that they will not be considered to be acting as a group if they are
owners of an entity that merges into the Bank or the Holding Company where the
Bank or the Holding Company is the surviving corporation.

 
 
Section 1.05.  Director.  The term “Director” means any member of the Board of
Directors of the Bank.
 
Section 1.06.  Director Fees.  The term “Director Fees” means for each Director
the monthly remuneration for services as a director (inclusive of the monthly
retainers and the attendance fees for the regular scheduled meetings but
exclusive of fees paid for special meetings or for attending committee meetings)
paid (or, if applicable, deferred by a Director under the
 


3

--------------------------------------------------------------------------------




Unfunded Deferred Compensation Plan for the Directors of Lincoln Federal Savings
Bank, or any successor plan, by the Bank at the date of determination).
 
Section 1.07.  Effective Date.  The term “Effective Date” means December 1,
1997.
 
Section 1.08.  Plan.  The term “Plan” means the plan embodied by this instrument
as now in effect or hereafter amended.
 
Section 1.09.  Separation from Service.  The term “Separation from Service”
means with respect to a Director who is not also an employee of the Bank or
Holding Company the good faith and complete termination of such Director’s
relationship with the Bank as a member of its board of directors (and his
relationship with the Holding Company as a member of its board of directors, if
applicable).  A Director who is also an employee of the Bank or Holding Company
shall incur a “Separation from Service” only if he both incurs a good faith and
complete termination of his relationship with the Bank as a member of its board
of directors (and his relationship with the Holding Company as a member of its
board of directors, if applicable) and has a “termination of employment;”
provided, however, that the Director shall not be required to have a
“termination of employment” if this Plan is not required to be aggregated with
any other nonqualified deferred compensation plan of the Bank or Holding Company
in which the Director participates as an employee under Section 409A of the
Code.  For purposes of this section, a “termination of employment” means the
termination of the individual’s employment with the Bank or Holding Company for
reasons other than death or Total Disability.  Whether a “termination of
employment” takes place as determined based on the facts and circumstances
surrounding the termination of the individual’s employment.  A “termination of
employment” will be considered to have occurred if it is reasonably anticipated
that:  (a) the individual will not
 


4

--------------------------------------------------------------------------------




perform any services for the Bank or Holding Company after the termination of
employment, or (b) the individual will continue to provide services to the Bank
or Holding Company at an annual rate that is less than fifty percent (50%) of
the bona fide services rendered during the immediately preceding twelve months
of employment.
 
Section 1.10.  Specified Employee.  The term “Specified Employee” means a key
employee (as defined in Section 416(i) of the Code without regard to paragraph 5
thereof) of the Bank or Holding Company if any stock of the Bank or Holding
Company or any entity required to be aggregated with the Bank or Holding Company
under Section 414(b) or 414(c) of the Code is publicly traded on an established
securities market or otherwise.
 
Section 1.11.  Total Disability.  The term “Total Disability” means any
medically determinable physical or mental impairment which can be expected to
result in death or to last for a continuous period of not less than 12 months
and which (1) renders Director unable to engage in any substantial gainful
activity or (2) entitles Director to income replacement benefits for a period of
not less than three months under an accident and health plan covering employees
of the Bank, as reasonably determined by a duly licensed physician acceptable to
the Bank.
 
Section 1.12.  Vested Percentage.  The term “Vested Percentage” means the
percentage of Director Fees paid to a Director at the date benefits became
payable under Article II and shall be determined in accordance with the
following schedule:
 
 
5

--------------------------------------------------------------------------------


 
Completed Years as a Director
Vested Percentage
   
                    less than 5
  0%
                    5
20%
                    6
40%
                    7
60%
                    8
80%
                    9 or more
100% 





provided, however, that a Director who has completed at least one (1) year as a
Director as of the Effective Date or whose status as a Director terminates by
reason of death or Total Disability shall have a Vested Percentage equal to one
hundred percent (100%); provided, further, that upon the occurrence of a Change
in Control, the Vested Percentage of each Director in office immediately prior
to the Change in Control shall be one hundred percent (100%).
 
Section 1.13.  Actuarial Equivalent.  The term “Actuarial Equivalent” means a
payment of equivalent value calculated using the actuarial factors that would be
used to compute the present value of benefits under § 280G of the Code.
 
ARTICLE II
BENEFITS
Section 2.01.  Director Benefits. Upon the later of a Director’s attainment of
age seventy (70) or his Separation from Service, the Director shall be entitled
to receive an amount equal to the product of:
 
 
(1)
the Director’s Vested Percentage and

 
 
(2)
the rate of Directors Fees payable to such Director immediately prior to his
attainment of age seventy (70) or, if the individual’s status as a Director

 


6

--------------------------------------------------------------------------------




terminates earlier, the rate of Directors Fees in effect at the date on which
the Director terminated his status as a Director of the Bank
 
for the one hundred and twenty (120) consecutive months immediately following
the month during which he attains age seventy (70) or, if later, the month
immediately following the month during which he has a Separation from
Service.  In the event the Director’s death occurs after the commencement of the
one hundred and twenty (120) monthly installments, the remaining installments
shall be paid to the Director’s designated beneficiary (as determined in
accordance with Section 3.05) beginning in the month immediately following the
date of his death.  Notwithstanding anything in this Plan to the contrary, in
the event that the Bank’s independent auditor determines that any payment by the
Bank to or for the benefit of a Director pursuant to the terms of this Plan
would be nondeductible by the Bank for federal income tax purposes because of
Section 280G of the Internal Revenue Code of 1986 (the “Code”), then the amount
payable to or for the benefit of the Director pursuant to this Plan shall be
reduced (but not below zero) to the maximum amount payable without causing the
payment to be nondeductible by the Board because of Section 280G of the
Code.  Such determination by the Plan’s independent auditor shall be conclusive
and binding upon the parties.
 
Section 2.02.  Death Benefits. If a Director’s death occurs before commencement
of the monthly payments described in Section 2.01 of this Plan, the designated
beneficiary (as determined in accordance with Section 3.05) of the Director
shall be entitled to a monthly amount equal to the product of:
 
 
(1)
the Director’s Vested Percentage and

 


7

--------------------------------------------------------------------------------




 
(2)
the rate of Directors Fees in effect immediately prior to the Director’s death
or, if the individual’s status as a Director terminates earlier, the date on
which the Director terminated his status as a Director of the Bank

 
for the one hundred and twenty (120) consecutive months immediately following
his death.  The first monthly death benefit shall commence in the month
immediately following the date of the Director’s death.
 
Section 2.03.  Change in Control.  If a Change in Control occurs prior to the
commencement of the payment of benefits to the Director hereunder, the Director
shall be paid in a single lump sum the Actuarial Equivalent value of the
benefits to which he is entitled hereunder upon the attainment of age seventy
(70) (using 100% as the Director’s Vested Percentage).  Such lump sum benefit
shall be paid within 30 days after the Change in Control.  If a Change in
Control occurs after the commencement of the payment of benefits to the Director
hereunder but prior to all payments to which the Director is entitled having
been made, the Director shall be paid in a single lump sum the Actuarial
Equivalent value of the remaining unpaid benefits to which he is entitled
hereunder.  Such lump sum benefit shall be paid within 30 days after the Change
in Control.
 
Section 2.04.  Restriction on Timing of Distributions.  Notwithstanding any
provision of this Plan to the contrary, if a Director is considered a Specified
Employee at Separation from Service in accordance with Section 409A of the Code,
benefit distributions that are made upon Separation from Service may not
commence earlier than six (6) months after the date of such Separation from
Service; provided, however, that the six (6) month delay required under this
Section 2.04 shall not apply to the portion of any payment resulting from the
Director’s
 


8

--------------------------------------------------------------------------------




“involuntary separation from service” (as defined in Treas. Reg. § 1.409A 1(n)
and including a “separation from service for good reason,” as defined in Treas.
Reg. § 1.409A 1(n)(2)) that (a) is payable no later than the last day of the
second year following the year in which the Separation from Service occurs, and
(b) does not exceed two times the lesser of (i) the Director’s annualized
compensation for the year prior to the year in which the Separation from Service
occurs, or (ii) the dollar limit described in Section 401(a)(17) of the
Code.  In the event this Section 2.04 is applicable to a Director, any
distribution which would otherwise be paid to the Director within the first six
months following the Separation from Service shall be accumulated and paid to
the Director in a lump sum on the first day of the seventh month following the
Separation from Service.  All subsequent distributions shall be paid in the
manner specified in this Plan.  For purposes of clarification, the restrictions
of this Section 2.04 do not apply to any distribution required under
Section 2.03.
 
 
ARTICLE III
ADMINISTRATION
 
Section 3.01.  Administration of Plan.  The Bank shall have the complete
responsibility for the administration of this Plan.  The Bank shall have full
power and authority to adopt rules and regulations for the administration of
this Plan; provided, however, that such rules and regulations are not
inconsistent with the provisions of this Plan.
 
Section 3.02.  Delegation of Responsibility.  The Bank may delegate duties
involved in the administration of this Plan to such person or persons whose
services are deemed by it to be necessary or convenient.
 


9

--------------------------------------------------------------------------------




Section 3.03.  Payment of Benefits.  The amounts payable as benefits under this
Plan shall be paid solely from the general assets of the Bank.  No Director
shall have any interest in any specific assets of the Bank under the terms of
this Plan.  This Plan shall not be considered to create an escrow account, trust
fund or other funding arrangement of any kind or a fiduciary relationship
between any Director and the Bank.  The Bank’s obligations under this Plan are
purely contractual and shall not be funded or secured in any way.
 
Section 3.04.  Construction of Plan.  The Bank shall have the power to construe
this Plan and to determine all questions of fact or law arising under it.  It
may correct any defect, supply any omission or reconcile any inconsistency in
this Plan in such manner and to such extent as it may deem appropriate.
 
Section 3.05.  Designation of Beneficiaries.  Each Director shall designate his
Beneficiary and his contingent Beneficiary to whom death benefits due hereunder
at the date of his death shall be paid.  If any Director fails to designate a
Beneficiary or if the designated Beneficiary predeceases any Director, death
benefits due hereunder at that Director’s death shall be paid to his contingent
Beneficiary or, if none, to the deceased Director surviving spouse, if any, and
if none to the deceased Director’s estate.
 
ARTICLE IV
AMENDMENT OR TERMINATION OF PLAN
 
Section 4.01.  Termination.  The Bank may at any time terminate this Plan.  In
the event the Plan is terminated, the Director shall be entitled to monthly
amounts determined in accordance with Article II as though the Director had
ceased being a Director on the date of
 


10

--------------------------------------------------------------------------------




termination, and based on the Vested Percentage and the rate of Director Fees in
effect on the date on which the Plan is terminated, payable only at the times
and manner provided in this Plan.
 
Section 4.02.  Amendment.  The Bank may amend the provisions of this Plan at any
time; provided, however, that no amendment shall adversely affect the rights of
Directors or their Beneficiaries with respect to the amounts payable had this
Plan terminated immediately prior to the amendment.
 
ARTICLE V
MISCELLANEOUS
 
Section 5.01.  Successors.  This Plan shall be binding upon the successors of
the Bank.
 
Section 5.02.  Duration of Plan.  Subject to Section 4.01 of this Plan, this
Plan shall terminate on the date on which each Director’s benefits have been
distributed in full pursuant to the terms of this Plan.
 
Section 5.03.  Choice of Law.  This Plan shall be construed and interpreted
pursuant to, and in accordance with, the laws of the State of Indiana.
 
Section 5.04.  Non Alienation.  No Director or his Beneficiary shall have any
right to anticipate, pledge, alienate or assign any of his rights under this
Plan, and any effort to do so shall be null and void.  The benefits payable
under this Plan shall be exempt from the claims of creditors or other claimants
and from all orders, decrees, levies and executions and any other legal process
to the fullest extent that may be permitted by law.
 
11

--------------------------------------------------------------------------------


 
Section 5.05.  Gender and Number.  Words in one (1) gender shall be construed to
include the other genders where appropriate; words in the singular or plural
shall be construed as being in the plural or singular where appropriate.
 
Section 5.06.  Headings.  The headings in this Plan are solely for convenience
of reference and shall not affect its interpretation.
 
Section 5.07.  Disclaimer.  The Bank makes no representations or assurances and
assumes no responsibility as to the performance by any parties, solvency,
compliance with state and federal securities regulation or state and federal tax
consequences of this Plan or participation therein.  It shall be the
responsibility of the respective Directors to determine such issues or any other
pertinent issues to their own satisfaction.
 
Section 5.08.  Legal Fees.  The Bank agrees to pay as incurred, to the full
extent permitted by law, all legal fees and expenses which the Director may
reasonably incur as a result of any contest (regardless of the outcome thereof)
by the Bank, the Director or others of the validity or enforceability of, or
liability under, any provision of this Plan.
 


This Plan has been executed on this ________ day of ____________________, 2007,
but shall be retroactively effective as of January 1, 2005.
 



 
LINCOLN BANK
                   
By:
         
Its:
 



 
 
 

12